Case: 22-20578         Document: 00516555187           Page: 1    Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           November 22, 2022
                                       No. 22-20578                           Lyle W. Cayce
                                                                                   Clerk

   In re: Gregg Phillips; Catherine Engelbrecht,

                                                                          Petitioners.


                              Petition for a Writ of Mandamus
                            to the United States District Court
                             for the Southern District of Texas
                                 USDC No. 4:22-CV-3096


   Before Haynes, Engelhardt, and Oldham, Circuit Judges. †
   Per Curiam:*
          Petitioner-defendants request relief from the district court’s civil-
   contempt order. We previously ordered petitioners released from custody.
   Today we vacate the contempt order.
          Plaintiff in the district court, Konnech, Inc., sued petitioner-
   defendants for hacking Konnech’s computers. The district court then used a
   temporary restraining order, a preliminary injunction, and a civil-contempt
   order to litigate the case on Konnech’s behalf. For example, prong (v) of the
   now-dissolved TRO required petitioner-defendants to “identify each


          †
              Judge Haynes concurs in the judgment only.
          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20578      Document: 00516555187           Page: 2    Date Filed: 11/22/2022




                                     No. 22-20578


   individual and/or organization involved in accessing [Konnech’s] protected
   computers.” App. 120. Such a demand makes perfect sense when made by a
   plaintiff in discovery. But the record does not reveal what sort of emergency
   justified the district court’s demand for that information before the parties
   could file Rule 12 motions, before the defendants could file an answer, before
   the parties could file their initial disclosures, or before discovery could begin
   let alone conclude in the ordinary course. See Winter v. Nat. Res. Def. Council,
   Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an extraordinary
   remedy never awarded as of right.”). Much less did the district court explain
   what sort of emergency could warrant jailing the petitioner-defendants for
   not making such immediate disclosures. Rather, the district court made clear
   that it was imposing its disclosure requirements because it—the district
   court—wanted to add defendants to the lawsuit. Resp. 13; App. 188. That is
   not how the Federal Rules of Civil Procedure work.
          It has long been settled that a party cannot be held in contempt for
   “disobeying an invalid order.” Donovan v. City of Dallas, 377 U.S. 408, 414
   (1964); see also United States v. Dickinson, 465 F.2d 496, 513–14 (5th Cir.
   1972). And here, the district court’s TRO was invalid because it disregarded
   the order of operations imposed by the Federal Rules. It necessarily follows
   that any contempt order premised on violations of the TRO was “bottomed
   irrevocably on a mistake of law.” Dickinson, 465 F.2d at 514.
          That said, the district court’s TRO has since lapsed. It was replaced
   by a preliminary injunction, issued on October 31, 2022. Petitioners have not
   yet exercised their right to appeal that injunction. See 28 U.S.C. § 1292(a)(1);
   Fed. R. App. P. 4(a)(1)(A) (providing 30 days to notice an appeal of the
   preliminary injunction).
          It is not clear whether the district court intends to employ any further
   coercive measure in connection with its prior contempt order, or in




                                          2
Case: 22-20578     Document: 00516555187           Page: 3   Date Filed: 11/22/2022




                                    No. 22-20578


   connection with the more recent preliminary injunction. And the merits of
   any appeal from the district court’s preliminary injunction are not before us.
   Accordingly, we VACATE the contempt order because the district court
   premised it on the now-dissolved TRO. The case is REMANDED to the
   district court for further proceedings consistent with the Federal Rules. Any
   future appellate proceedings regarding any future contempt orders shall be
   directed to and decided by this panel.




                                            3